Citation Nr: 0014392	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-49 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for atypical junctional 
melanocytic hyperplasia, lentigo maligna of the nose. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1976 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in September 
1997 for additional development. 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
atypical junctional melanocytic hyperplasia, lentigo maligna 
of the nose and his active military service, including any 
exposure to herbicide agents. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
atypical junctional melanocytic hyperplasia, lentigo maligna 
of the nose is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board acknowledges the statement by 
the veteran's representative pointing out that the RO did not 
contact the veteran and afford them the opportunity to submit 
evidence as directed by the Board in its September 1997 
remand.  However, the veteran and his representative were 
furnished a copy of the September 1997 remand and therefore 
had knowledge of the fact that they could submit additional 
evidence.  Moreover, the veteran and his representative were 
furnished a copy of a January 2000 supplemental statement of 
the case with cover letter, and the veteran's representative 
submitted a VA Form 1-646.  Under the circumstances, the 
Board finds that both the veteran and his representative had 
actual knowledge of the fact that they could submit 
additional evidence in support of the appeal.  However, 
although the case has been in remand status for over two and 
one-half years, no additional evidence has been submitted by 
the veteran or his representative.  The Board declines to 
further delay this appeal with another remand.

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities  are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The record clearly shows a medical diagnosis of current 
disability, the first such documented medical diagnosis being 
in 1988.  However, there must also be some medical evidence 
of a link or nexus between that disability and his military 
service.  After reviewing the veteran's service medical 
records, the Board finds no medical evidence that the 
veteran's disability, described as atypical junctional 
melanocytic hyperplasia, lentigo maligna of the nose, was 
first manifested during service.  In fact, it does not appear 
that the veteran even contends so.  Rather, it appears that 
his underlying assertion is that the disorder at issue is 
related to exposure to herbicide agents and/or other chemical 
agents during service.  

For purposes of this appeal, the Board also notes that under 
the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307 
(a)(6) certain diseases are presumed to have been incurred in 
service when those diseases become manifest to a degree of 
disability of 10 percent or more [see 38 C.F.R. 
§ 3.307(a)(6), below], where the veteran was exposed to an 
herbicide agent.  Further, these sections provide that a 
veteran with service in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent if that 
veteran has a disease that is listed in those sections, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  However, for the presumption of 
exposure to herbicides in Vietnam to attach, there must be a 
showing that the veteran has been diagnosed with a disease 
referenced in either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
Significantly, however, there is no medical evidence of 
record showing that the veteran has any disorders which may 
be presumed to have resulted from such exposure.  The 
diseases associated with exposure to certain herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The diseases listed shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The medical evidence of record does not show that the 
veteran's disability is one to which the presumptive 
provisions regarding herbicide exposure apply.  Therefore, 
the necessary link to service cannot be shown by such 
presumption.  Moreover, there is otherwise no medical 
evidence of record suggesting any link between his atypical 
junctional melanocytic hyperplasia, lentigo maligna of the 
nose and exposure to herbicides.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this regard, the veteran has not 
submitted any medical records or opinion of any such nexus.  
Without evidence of a nexus to service, his claim must be 
viewed as not well-grounded.  

By this decision, the Board is informing the veteran that 
medical evidence of a nexus between his atypical junctional 
melanocytic hyperplasia, lentigo maligna of the nose and his 
military service is required to render his claim well-
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet.App. 69 (1995).  The Board is therefore not aware of the 
existence of additional evidence that might well ground the 
veteran's claim.  38 U.S.C.A. § 5103(a); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

